Citation Nr: 0433351	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a total 
laryngectomy, due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Henry Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A video conference hearing was held in November 2004, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

In March 2003, the RO received the veteran's notice of 
disagreement to the RO's August 2002 decision.  The RO issued 
a statement of the case in November 2003.  In December 2003, 
the RO received additional evidence regarding the veteran's 
claims.  In December 2003, the RO issued a supplemental 
statement of the case regarding the issues on appeal, 
informing the veteran that he had 60-days from the mailing 
date on the supplemental statement of the case to submit a 
substantive appeal.  38 C.F.R. §  20.302.  A substantive 
appeal (VA Form 9) was received from the veteran in February 
2004, which was within the 60-day period since the RO issued 
the December 2003 supplemental statement of the case.  

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2004).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam; therefore, he is presumed to have been exposed to 
one or more herbicide agents during this service.

2.  Post-service medical records establish that beginning in 
2001, the veteran was treated for throat cancer, diagnosed as 
laryngopharyngeal carcinoma.

3.  Respiratory cancer, such as the laryngopharyngeal 
carcinoma diagnosed in 2001, is recognized in the applicable 
regulations as a presumptive disease associated with exposure 
to chemical herbicides, including Agent Orange.


CONCLUSION OF LAW

Laryngopharyngeal carcinoma may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Because the issue involving the veteran's laryngopharyngeal 
carcinoma is being granted in full, the notification and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 are deemed to have been fully satisfied.

II.  Factual Background

The veteran's military records establish that he served in 
the Republic of Vietnam from December 1966 to March 1967. 

The veteran's service medical records show no evidence of 
onset of cancer or any other disease or abnormalities 
pertaining to his mouth and throat during his entire period 
of active duty.  The veteran does not contend otherwise.

Private medical records associated with the veteran's claims 
files show that the veteran was diagnosed with squamous cell 
carcinoma affecting his throat in 2001.  According to a 
December 2001 post-surgical report (which was requested by 
R.B.B., M.D., the veteran's private physician), the veteran 
was diagnosed with squamous cell carcinoma.  Specimens were 
taken of the veteran's right pyriform sinus, high right 
jugular node, the larynx, pharynx, and right neck and right 
thyroid.  The findings in the report indicated that the 
mucosa of the pharynx displayed a tan-brown tumor, which 
infiltrated the mucosa but not the larynx.  The mucosa of the 
larynx was intact and no lesions were identified.  There was 
a lymph node on level I, which appeared to have metastasized.

Dr. R.B.B. submitted a letter in April 2002 confirming that 
the veteran was his patient since November 2001.  At that 
time, Dr. R.B.B. diagnosed the veteran with squamous cell 
carcinoma of the right pyriform sinus and hypopharynx.  The 
doctor commented that, while it was almost impossible to say 
exactly what caused this tumor, in his practice he was 
appreciating oral malignancies of the upper orodigestive 
tract after Agent Orange exposure many years before.  

Dr. R.B.B. submitted another letter in October 2002.  The 
doctor echoed his April 2002 letter, adding that the 
veteran's treatment involved a total laryngectomy to remove 
the tumor, followed by radiation.

In May 2003, Dr. R.B.B. provided the following information in 
a letter addressed to the veteran.  Dr. R.B.B. noted that the 
veteran had laryngeal cancer dating back to 2001.  The doctor 
explained that the piriform sinus and the larynx lie next to 
each other in the lower part of the throat, as opposed to the 
paranasal cavity that is located above the eyes.  The doctor 
described that the squamous cell carcinoma originated in the 
part of the wall between the piriform sinus and the larynx, 
and could truly be called a laryngopharyngeal carcinoma.  The 
doctor noted that there was no way to tell exactly where the 
epicenter of this tumor was, but he included copies of 
photographs to show that the medial wall of the piriform 
sinus and the lateral wall of the larynx are indeed the same 
structure.  

VA examined the veteran for respiratory disorders in 
September 2003.  The examiner remarked that he had treated 
the veteran himself personally and was familiar with his case 
history.  He also confirmed that he had read Dr. R.B.B.'s May 
2003 letter.  The examiner addressed whether the veteran's 
carcinoma of the right piriform with metastasis to the 
hypopharynx is considered part of the larynx.  The VA doctor 
diagnosed the veteran with carcinoma of the piriform sinus 
with metastases to lymph nodes in the neck.  The VA examiner 
explained that the piriform sinus of the larynx constitutes a 
boundary between the hypopharynx and the larynx.  Therefore, 
any cancer of the piriform sinus has some involvement 
extending onto parts of the larynx.  As such, it was hard to 
say that such lesions did not really arise on the larynx and 
then spread further down into the hypopharynx.  Therefore, 
the VA examiner opined that the cancer of the veteran's 
piriform sinus of the larynx, also sometimes appropriately 
termed as cancer of the piriform sinus of the hypopharynx, 
should merit such inclusion for service-connected purposes.  

III.  Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

With respect to the claim of service connection for a total 
laryngectomy as a residual of exposure to chemical 
herbicides, a veteran who, during active service, served in 
the Republic of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C. § 1116(f) (2003).  Service in the Republic of Vietnam 
includes service in the waters offshore.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  The veteran's military records 
show that he served on active duty, during which time he was 
stationed in the Republic of Vietnam from December 1966 to 
March 1967.  Furthermore, he was awarded the Vietnam Service 
Medal; this decoration clearly establishes that he served in 
the Republic of Vietnam during the period recognized in the 
aforementioned regulation.  The applicable laws and 
regulations therefore presume that he was exposed to Agent 
Orange during service.  

Having conceded exposure, 38 C.F.R. § 3.309(e) (2004) 
addresses specific diseases associated with exposure to 
certain herbicide agents and provides that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2004) are met even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2004) are 
also satisfied.  

Among the specific disease listed as associated with such 
herbicide agents under 38 C.F.R. § 3.309(e) is "Respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea.)"

The medical evidence of record in this case supports a 
finding of service connection for laryngopharyngeal carcinoma 
cancer due to exposure to Agent Orange.  As noted above, Dr. 
R.B.B., the veteran's treating, private physician, opined in 
May 2003 that the veteran's squamous cell carcinoma 
originated in the part of the wall between the piriform sinus 
and the larynx (resulting in a total laryngectomy).  He 
indicated that a more accurate diagnosis of the veteran's 
throat cancer would be laryngopharyngeal carcinoma.  The 
September 2003 VA examiner agreed with Dr. R.B.B.'s opinion.

The Board finds that the foregoing evidence favors the 
veteran's claim and there is no competent evidence of record 
contravening these findings.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The opinion of Dr. R.B.B. is of great probative value.  He 
was the veteran's treating physician since the time of his 
cancer diagnosis in 2001 and is, therefore, more familiar 
with the historic details of this medical case.  Dr. R.B.B.'s 
credentials as a specialist in surgical and medical diseases 
of the head and neck are also impressive and pursuasive.  
Moreover, the September 2003 VA examiner agreed with Dr. 
R.B.B.'s finding.  The Board has considered the post-service 
evidence of record, to include the veteran's medical records 
and the veteran's testimony.  There is no competent medical 
evidence of record that rebuts the foregoing evidence.  

Therefore, with resolution of doubt in favor of the veteran's 
claim, the veteran developed a laryngopharyngeal carcinoma, 
resulting in a total laryngectomy, and that the regulatory 
presumption specified in 38 C.F.R. § 3.309(e) linking 
herbicide exposure in Vietnam to respiratory cancer of the 
larynx applies.  (See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).)  


ORDER

Service connection for a total laryngectomy, due to exposure 
to Agent Orange, is granted.




REMAND

The veteran seeks service connection for PTSD, primarily on 
the basis of stressful encounters with the enemy while 
stationed in the Republic of Vietnam.  

The Board notes that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  Review of the claims folders fails to reveal notice from 
the RO to the veteran that complies with VCAA requirements.  
The VCAA letter sent to the veteran in May 2002 does not 
adequately explain which portion of evidence needed to 
substantiate the service-connection claim for PTSD, if any, 
the veteran has the responsibility to provide, and which 
portion of the evidence, if any, VA is obligated to obtain or 
will attempt to obtain on the veteran's behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The RO should correct 
this deficiency on remand.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran essentially maintains that, although his military 
occupational specialty was listed as supply clerk, he was 
called upon to enter hostile territories to perform his duty.  
The veteran has provided testimony and written statements 
regarding these reported stressful encounters with the enemy 
without providing specific dates, locations, and unit 
assignments.  In light of VCAA, the veteran should be 
informed of the required criteria to prove his claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f) (2004) and provided the 
opportunity to supply the foregoing details regarding the 
stressors that resulted in PTSD.



Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the service-
connection claim for PTSD and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  This notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  

?	The RO should ask the veteran to 
provide or identify the dates, 
locations, and unit assignments of 
the stressful events that he has 
described while serving in the 
Republic of Vietnam.  The veteran's 
service personnel records indicate 
that he was stationed in the 
Republic of Vietnam from December 
1966 to March 1967.

?	The RO must allow the veteran the 
appropriate period of time in which 
to respond to these notices.  If the 
veteran provides additional evidence 
or information necessary to obtain 
evidence, the RO should proceed 
accordingly.  

2.  The RO should obtain the veteran's VA 
psychiatric treatment records from 
December 2003, the date of the most 
recent supplemental statement of the 
case, to the present.   

3.  After completing any additional 
necessary development, the RO should 
readjudicate service connection for PTSD.  
If the disposition remains unfavorable, 
the RO should furnish the veteran a 
supplemental statement of the case that 
considers all evidence received since the 
December 2003 supplemental statement of 
the case.  The RO should allow the 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



